 Case 8:19-cv-00847-CJC-DFM Document 35-4 Filed 10/28/19 Page 1 of 6 Page ID #:544




 1    Robert Fish (SBN 149711)
     rfish@fishiplaw.com
 2   John van Loben Sels (SBN 201354)
     jvanlobensels@fishiplaw.com
 3   Jennifer J. Shih (SBN 276225)
     jshih@fishiplaw.com
 4   FISH IP LAW, LLP
     2603 Main Street, Suite 1000
 5   Irvine, California 92614
     Telephone: (949) 943-8300
 6   Facsimile: (949) 943-8358

 7   Attorneys for Defendant

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DENNIS FUGNETTI,                      Case No.: 8:19-cv-00847-AG (DFMx)
12                        Plaintiff,
     v.
13   BIRD B GONE, INC.; and DOES 1-10,     DECLARATION OF STEPHANIE
     inclusive,                            FITZPATRICK IN SUPPORT OF
14                                         DEFENDANT’S OPPOSITION
                          Defendant
15
                                           Hon. Andrew Guilford
16
                                           Hearing Date: November 18, 2019
17                                         Hearing Time: 10:00 a.m.
                                           Courtroom: 10-D
18
                                           Complaint Filed: May 6, 2019
19
20
21
22
23
24
25
26
27
28


                               FITZPATRICK DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-4 Filed 10/28/19 Page 2 of 6 Page ID #:545




 1         1.     I submit this declaration in support of BBG’s Opposition to Motion to
 2   Strike.
 3         2.     I have been working at BBG for twenty-three years (23) years. I was
 4   the only full-time employee for the first three (3) years since the company was
 5   founded in 1992. Besides marketing, I have also worked in accounting,
 6   purchasing, shipping, and sales. My primary position now is Director of
 7   Accounting and I also assist in the marketing department as needed.
 8         3.     From approximately 1996 until approximately 2004, BBG retained
 9   MIAD Photography (“MIAD”) on a project-by-project basis for certain marketing
10   and graphic design projects.
11         4.     It is my understanding that MIAD is owned in part by the plaintiff,
12   Dennis Fugnetti (“Fugnetti”). During that time frame, Mr. Fugnetti was the
13   primary point person at MIAD with whom I interacted with.
14         5.     BBG worked on at least ten (10) projects with Fugnetti/MIAD during
15   the 1996 to 2004 time period. I was personally involved in those projects, along
16   with BBG’s President, Bruce Donoho.
17         6.     There were numerous meetings between Fugnetti, Bruce, and I, to
18   discuss various marketing projects.
19         7.     In or about mid 1999, Mr. Donoho and I met with Fugnetti at our
20   office located at 22511 Aspan Street, Lake Forest 92630. We told Fugnetti we
21   needed an action picture of a pigeon flying so that we could illustrate in BBG’s
22   marketing materials the function of BBG’s deterrent devices. Mr. Donoho and I
23   contributed all of the creative work for this project (other than the photography).
24         8.     Fugnetti agreed and set a price of around $600.00 for the photographs
25   and right to use them going forward in BBG’s marketing materials. At no time
26   during our initial discussions, or at any time afterwards, did Fugnetti attempt to
27   limit or restrict BBG’s right to us the Pigeon Image as we saw fit.
28
                                          1
                              FITZPATRICK DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-4 Filed 10/28/19 Page 3 of 6 Page ID #:546




 1           9.    Following BBG’s instructions and directions, Fugnetti took around
 2   fifty (50) photos of birds in Newport Beach, California, in or about the summer of
 3   1999.
 4           10.   The reason we requested him to take so many photos taken was
 5   because we wanted an image that we could use on all advertising materials.
 6   Fugnetti confirmed that.
 7           11.   If Fugnetti had attempted to limit BBG’s ability to use the Pigeon
 8   Image going forward, we would have never done the deal with MIAD at all.
 9           12.   MIAD invoiced us for around $600.00 and we paid in full for the
10   photographs taken from the photography session and for the right to use selected
11   bird images, including the Pigeon Image for BBG’s marketing materials going
12   forward.
13           13.   Fugnetti never limited BBG’s scope of use for any of the photographs,
14   including the Pigeon Image. In fact, BBG commissioned MIAD for several
15   projects after creation of the Flying Pigeon Image which used the Flying Pigeon
16   Image, and BBG paid MIAD separately for that work.
17           14.   About a week after Fugnetti completed his assignment and took the
18   photographs, Mr. Donoho and I met again with Fugnetti in our office and we
19   selected one photograph out of the 50 photographs.
20           15.   Fugnetti knew that the purpose of the photograph would be used in
21   BBG’s current and future marketing materials, and Fugnetti never expressed any
22   reservation about any of BBG’s planned uses for the Pigeon Image.
23           16.   Mr. Donoho and I told Fugnetti that we would be using this
24   photograph with all of BBG’s advertisement materials. Specifically, BBG wanted
25   to establish our product in the marketplace and wanted the ability to use the Flying
26   Pigeon Image. Fugnetti never gave any restrictions on the use of the Flying Pigeon
27   Image nor did he give any restrictions on any of the other photographs.
28
                                            2
                                FITZPATRICK DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-4 Filed 10/28/19 Page 4 of 6 Page ID #:547




 1         17.    About a week following the meeting, Fugnetti cleaned up the Flying
 2   Pigeon image and we met again in our offices to design the marketing material.
 3   Fugnetti knew and consented to the fact that BBG would be using the Flying
 4   Pigeon Image in our marketing materials without restriction to use.
 5         18.    Fugnetti never mentioned to me or anyone else at BBG that he would
 6   retain an ownership interest to the Flying Pigeon Image.
 7         19.    With the advent of technology, Fugnetti’s services became obsolete,
 8   and BBG stopped using Fugnetti/MIAD’s services in or about 2003 to 2004.
 9         20.    When we parted ways, Fugnetti did not inform me or anyone else at
10   BBG to not use the Flying Pigeon Image.
11         21.    On at least three occasions in or about 2004, Fugnetti personally
12   visited the BBG offices and asked to bid on additional marketing work. I was
13   present at those meetings, along with Mr. Donoho.
14         22.    In those meetings, Fugnetti saw – at a minimum at least three (3) BBG
15   applications of the Flying Pigeon Image that Fugnetti knew he and MIAD had no
16   role in creating.
17         23.    For instance, the BBG displayed multiple product posters with the
18   Flying Pigeon Image all of the walls of our small office. Because the office was a
19   small office at that time, there was no way Fugnetti would have not seen the
20   posters.
21         24.    Fugnetti told Mr. Donoho and I during each of these office visits that
22   MIAD could make marketing posters like the one in BBG’s office and catalogs
23   like the ones we showed him better and cheaper than the company that made the
24   material for BBG.
25         25.    Fugnetti never suggested that BBG no right to use the Flying Pigeon
26   Image or that the right was restricted in any way.
27         26.    In or about 2003 to 2004, Fugnetti saw at least two BBG catalogs that
28   prominently displayed the Flying Pigeon Image.
                                          3
                              FITZPATRICK DECLARATION
 Case 8:19-cv-00847-CJC-DFM Document 35-4 Filed 10/28/19 Page 5 of 6 Page ID #:548




 1         27.    I personally handed Fugnetti a BBG catalog in 2004. Attached as
 2   Exhibit A is an excerpted copy of the catalog which includes the front and back
 3   covers as well as the inside back covers which displays the Flying Pigeon Image.
 4   The catalog has a date of 2005, but it was distributed in 2004 for the October
 5   National Pest Management Association 2004 trade show.
 6         28.    When I handed Fugnetti the catalog he said that I would like to bid on
 7   the project. Fugnetti later gave me a quote for the bid. But I declined the bid. He
 8   never said that BBG had no right to use the Flying Pigeon Image. If he had, BBG
 9   would not have continued using the Flying Pigeon Image.
10         29.    Fugnetti also had access to BBG’s catalog in 2003. Attached as
11   Exhibit B is an excerpted copy of the catalog.
12         30.    When Fugnetti visited our offices, he also saw the posters that were
13   prominently displayed in our offices.
14         31.    A true and correct copy of a poster showing the Flying Pigeon Image
15   that was displayed in our office taken on or about October 19, 2003 is attached
16   hereto as Exhibit C.
17         32.    A true and correct copy of a poster showing the Flying Pigeon Image
18   that was displayed in our office in or about 2004 is attached hereto as Exhibit D.
19         33.    Fugnetti asked for the opportunity to bid on future catalogs and he did
20   present bids to BBG.
21         34.    At no time did Fugnetti say to me or Mr. Donoho that BBG was using
22   the Flying Pigeon Image improperly or in violation of the terms of our agreement.
23         35.    He knew that BBG had the right to use the image even in materials
24   that MIAD did not produce.
25         36.    Fugnetti stopped coming by our office in or about 2005.
26         37.    Fugnetti never mentioned any restrictions to me or anyone else at
27   BBG regarding the use of the photographs.
28
                                          4
                              FITZPATRICK DECLARATION
Case 8:19-cv-00847-CJC-DFM Document 35-4 Filed 10/28/19 Page 6 of 6 Page ID #:549
